Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 14, 2017

                                      No. 04-16-00822-CR

                                     Kenon MCDONALD,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 290th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016CR0794
                          Honorable Melisa Skinner, Judge Presiding


                                         ORDER

       On October 5, 2017, appellant’s court-appointed attorney filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserted there are
no meritorious issues to raise on appeal. Counsel certified he served copies of the brief and
motion on appellant, provided appellant a copy of the record on appeal, and explained to
appellant his right to file a pro se brief. See Nichols v. State, 954 S.W.2d 83, 85 (Tex. App.—
San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio
1996, no pet.).

        Now pending before this court is a pro se motion filed by appellant wherein he expresses
his desire to file a response to counsel’s Anders brief. Appellant requests an extension of time in
which to file his response. Appellant also requests appointment of new counsel to assist him in
preparing his response. Court-appointed counsel’s motion to withdraw has not been granted and
he remains as appellant’s attorney of record until such a time as this court rules on his motion.
Accordingly, appellant’s request for new counsel is DENIED.

       We GRANT appellant’s request for an extension of time. Appellant’s response is due on
or before December 14, 2017.
                                              _________________________________
                                              Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of November, 2017.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court